        Case 1:19-mc-00145-TSC Document 53-1 Filed 11/21/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
In the Matter of the                          )
Federal Bureau of Prisons’ Execution          )
Protocol Cases,                               )
                                              )
LEAD CASE: Roane et al. v. Barr               )   Case No. 19-mc-145 (TSC)
                                              )
                                              )
THIS DOCUMENT RELATES TO:                     )
                                              )
Bourgeois v. U.S. Dep’t of Justice, et al.,   )
12-cv-0782                                    )
                                              )
Lee v. Barr, et al., 19-cv-2559               )
                                              )
Purkey v. Barr, et al., 19-cv-03214           )
                                              )


                                      [PROPOSED] ORDER

       Upon consideration of Defendants’ Motion for Stay of Preliminary Injunction Pending

Appeal, and for good cause shown, it is hereby

       ORDERED that the Court’s November 20, 2019 Order is STAYED, pending further

order of this Court.

       SO ORDERED.



Dated: ______________________________             _________________________________

                                                  TANYA S. CHUTKAN
                                                  U.S. District Court Judge
